DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamano et al. (JP 2018098420).
In re claim 1, Yamano, in figures 1-14, discloses a superconducting magnet apparatus comprising: superconducting coils comprising superconducting wires; a first wiring-holding portion (112) which extends from a bobbin of a superconducting coil in an axial direction of the superconducting coil (as shown in figure 7); and a second wiring-holding portion (111) provided on a same side in the axial direction as the first wiring-holding portion, wherein the second wiring-holding portion extends in a direction intersecting with the axial direction and has a diameter greater than that of the bobbin and the first wiring-holding portion (as shown in figure 8), wherein the superconducting wires which extend from the superconducting coils and connect to one another are spirally wound on the first wiring-holding portion and are fastened to grooves formed on the second wiring-holding portion (as seen in the figures).
In re claim 4, Yamano, in figures 1-14, discloses that the superconducting wires are tape-shaped wires (as seen in figure 1 and other figures).
In re claim 5, Yamano, in figures 1-14, discloses that the superconducting wires are fastened to the second wiring-holding portion in a coiled shape or a linear shape or a curved shape (as seen in the figures).
In re claim 6, Yamano, in figures 1-14, discloses that the superconducting wires are fastened to the first wiring-holding portion and the second wiring-holding portion with an adhesive agent (see paragraph 35 discussing curable resin/epoxy being used for this purpose).
In re claim 7, Yamano, in figures 1-14, discloses a persistent-current switch (63), wherein the persistent-current switch is arranged at a site different from the second wiring-holding portion (as seen in the figures).
In re claim 8, Yamano teaches the superconducting coils but does not disclose the no-insulation process of winding. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e superconducting coil, does not depend on its method of production, i.e. winding by intra layer no insulation. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. (JP 2018098420).
In re claim 2, Yamano teaches the claimed device except for additional wire holding portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used two or more wire holding portions for the wires, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, paragraph 37, the applicant has not disclosed any criticality for the claimed limitations.
In re claim 3, Yamano teaches the claimed device except for showing the claimed diameter relationship. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the outer diameter of the first wire holding portion greater than or equal to an outer diameter of a body of the bobbin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837